United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2369
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Fabian Francisco Spears,                 *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 24, 2010
                                 Filed: December 2, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Fabian Francisco Spears appeals the two concurrent 204-month sentences
imposed by the district court1 after he pled guilty to two counts of abusive sexual
contact with a child who had not attained the age of 12 years, in violation of 18 U.S.C.
§§ 1151, 1153, 2244(a)(5), 2246(3). His counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), stating that the sentence was
greater than necessary.



      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
       We conclude that the district court committed no procedural error and imposed
a substantively reasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007)
(in reviewing sentence, appellate court first ensures that district court committed no
significant procedural error, and then considers substantive reasonableness of sentence
under abuse-of-discretion standard; if sentence is within applicable Guidelines range,
appellate court may apply presumption of reasonableness); United States v. Haack,
403 F.3d 997, 1004 (8th Cir. 2005) (describing abuse of discretion).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we
affirm.
                       ______________________________




                                         -2-